DETAILED ACTION
1.	Response to Applicant’s arguments filed 12/23/2020 with respect to pending claims 1-13, 19-23, 25 and 32. Claims 1, 5, 8, 9, 12, 13, 19, 25 and 32 are amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2014/0192768 A1
Yeh et al.
07-2014
US-2018/0324662 A1
Phuyal et al.
11-2018
US-2020/0077321 A1
Shi et al.
03-2020
US-2020/0252941 A1
Schmidt et al.
08-2020
3GPP TSG-RAN WG2 Meeting #98



WG2 Meeting #99

R2-1704997
R2-1704333
R2-1705000
R2-1705427
R2-1704335
R2-1708543

05-2017
04-2017
05-2017
05-2017
08-2017
08-2017
WG1 Meeting #90
R1-1712103
08-2017



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-13, 19, 20, 22, 24, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (2018/0324662) in view of one or more 3GPP documents R2-1704997, R2-1704333, R2-1705000, R2-1704335, R2-1704543, R2-1705427, R1-1712103 and further in view of Yeh (2014/0192768).


Regarding claim 1, Phuyal discloses – An infrastructure equipment (300, 400) comprising circuitry (Figs. 3 & 4) configured to provide a terrestrial cell coverage to a terrestrial UE and an aerial cell coverage to an aerial UE. (Phuyal teaches a base station, access point, eNodeB, etc. operating in one or more of the standard wireless access technologies able to provide coverage to terrestrial UEs and drone UEs and provides a rather lengthy description of what such a base station might be at paragraphs [0047-0057]. Phuyal teaches communications between the drone UE and the network component where the drone UE may identify itself, report measurements, flight status, direction of movement, current speed, altitude, position data [0064-0068, 0080-0083] The coverage and service provided by the network differs depending on 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the state of the art of the system of Phuyal as well as discussions and documentation produced by the standards bodies related to terrestrial and aerial UEs operating in the wireless access systems.  The 3GPP documents noted above are just a portion of the work output of such standards bodies and are particularly relevant to the Phuyal and the instant application systems. A modification of Phuyal with one or more of the 3GPP documents would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.  The overall result being a system operable to comply within known, open standard systems. 
While Phuyal teaches and/or suggests “in a tracking manner in relation to a mobility of the aerial UE”, the 3GPP document R2-1704333 discusses further possible enhancements to improve the services provided by the network to the aerial, or drone, UE.  Having an eNB made aware of the drones flight path allows for beam management and improved handovers as noted in sections 2.1, 2.2 and Table 2. 
The proposals touched on in R2-1704997, in combination with the Phuyal reference, would have provided support to one of ordinary skill in the art, before the effective filing date of the claimed invention, for realizing the invention of claim 1 as written.  This would have been within the scope of the art.
Also, see R2-1704335 (whole document) for further discussion on identifying the aerial UE and R1-1712103 for beamforming using multiple antennas. Figs. 1 & 2, Table 1 and corresponding passages.

R2-1704997 discusses the coverage area along the path of the drone can be directed by beamforming – generating multiple beams along the path. R2-1704997 doesn’t expressly describe the weighting of the individual antennas to achieve the beamforming directivity but this would have been seen as a ‘how to’ by one of ordinary skill in the art at the time of the invention as this was in practice in various fields and found in LTE FD and massive MIMO versions, etc.  See Figs. 1 & 2 and Table 1.  This was suggested further in R1-1712103 in Section 3.4 – Beam Management.
In an analogous art, Yeh provides a brief discussion on assigning weights for the multiple antennas to direct a beam. Yeh also teaches sending reference signals via beamforming as well. [0020, 0044]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered methods for accomplishing the beamforming described in the cited portions of the prior art noted above.  Combining the beamforming techniques described in Yeh to perform the beamforming management targeted in the 3GPP documents would have been within the scope and practice of the art and would have been standard practice for those within the art.

Regarding claim 6, R2-1704997 teaches the circuitry is configured to define the aerial cell coverage depending on an area of the terrestrial cell coverage. Section 2.3 and Table 2.



Regarding claim 8, R2-1704997 teaches the circuitry is configured to establish neighboring aerial cell coverage depending on mobility information related to the aerial UE. (Enhance the measurement report and Introduce Speed based handover strategy) Table 2 and proposal 1.

Regarding claim 9, R2-1704997 teaches and/or suggests the circuitry is configured to determine a speed of the aerial UE, and to switch to a neighboring aerial cell coverage depending on the speed of the aerial UE. Section 2.3 and Table 2.

Regarding claim 10, Phuyal discloses receiving a measurement report from the aerial UE. (various measurements (e.g., speed, altitude, etc.) made independently by the drone-coupled UE itself may be sufficient for the drone-coupled UE to determine and/or differentiate between its in-flight or grounded status.)[0074-0075] Also, see R2-1704333 at section 2.2.

Regarding claim 11, R2-1704333 teaches and/or suggests the circuitry is configured to start transmitting reference signals with beam-forming depending on a link quality/channel condition between the aerial UE and a serving eNB. (Drone UE is configured to transmit UL signal (a)periodically so as for the eNB to measure the UL signal quality. The radio resource for UL signal is shared by multiple neighbor cells as well as the serving cell. By doing this, the 

Regarding claim 12, R2-1704333 teaches the measurement report includes measurement results of neighboring eNBs reported from the aerial UE. Section 2.2.

Regarding claim 13, R2-1704333 teaches the circuitry is configured to judge whether handover to a neighbouring eNB is necessary or not, based on a measurement report received from the aerial UE.

Regarding claim 19, the analysis used for claim 1 applies as the claims contain similar features. See R2-1704333 at Section 2.2. Also, see Yeh at [0020, 0044].

Regarding claim 20, Phuyal discloses the circuitry is configured to determine if the electronic device operates as a terrestrial UE or as an aerial UE. [0064-0068, 0080-0083]

Regarding claim 22, Phuyal discloses the circuitry is configured to transmit mobility information related to an aerial UE to an eNB. [0064-0068, 0080-0083]

Regarding claim 25, the analysis used for claim 10 applies.
Regarding claim 32, the analysis used for claim 1 applies as the claims contain similar features.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (2018/0324662) in view of R2-1704997 and of Yeh (2014/0192768) and further in view of Shi (2020/0077321).

Regarding claim 2, Phuyal teaches the drone UE sending identifying information during an initial attach and/or an RRC procedure. [0065-0067] and Figs. 8 & 9. 
Phuyal with R2-1704333 doesn’t explicitly recite a connection request.
In an analogous art, Shi teaches, with more clarity, the drone UE Id information sent as part of a connection request to the eNB. [0116, 0138] and Figs. 4 & 5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have combined the discussions of Phuyal, the standards documents (with Yeh) and the Shi reference to see where the practice of this particular aspect of the art was being discussed. A modification of Phuyal with R2-1704333/Yeh and with Shi would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 21, the analysis used for claim 2 applies.

Claims 3, 4, 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal (2018/0324662) in view of R2-1704997 and of Yeh (2014/0192768) and further in view of Schmidt (2020/0252941).


Phuyal with R2-1704997 doesn’t elaborate on the details of beamforming but this is known and used in the wireless systems described in Phuyal and Yeh and the cited 3GPP documents.
In an analogous art, Schmidt teaches an antenna associated with a base station of a cellular communication system (in case of LTE, eNodeB) uses beam forming techniques to serve a Drone-UE in RRC_CONNECTED mode of operation [0063] switching from predominantly omnidirectional UL transmission characteristics to highly directive UL beam transmissions. [0102] 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have included beamforming techniques known in the art in the system of Phuyal with R2-1704997 with the benefits described therein such as the techniques described in Schmidt for practical operational abilities in LTE, etc. A modification of Phuyal/R2-1704997/Yeh with one or more of the 3GPP documents would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 4, Phuyal with R2-1704997 and Schmidt teaches and/or suggests the circuitry is configured to transmit reference signals by beam-forming technology to the aerial UE in a UE specific or in an on demand manner. See Schmidt at [0063, 0102] and R2-1704997 at Observation 3, Table 1 and Fig. 3.



Regarding claim 23, the analysis used for claim 4 applies.

Response to Arguments
Applicant's arguments, filed 12/23/2020 with respect to pending claims 1-13, 19-23, 25 and 32 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment. Claims 1, 5, 8, 9, 12, 13, 19, 25 and 32 are amended. Claims 1, 19 and 32 are independent claims.  The previous objection to claim 12 has been overcome through amendment and is withdrawn.  The previous rejections under 35 U.S.C. 112 to claims 12 and 13 have been overcome through amendment and are withdrawn. 
Applicants allege that the prior art of record alone or in combination fails to disclose the amended limitations to the independent claims. Claims 1 and 32 now include the feature of - defining a beam-forming directivity based on weights being set for multiple antenna, wherein the aerial cell coverage is configured spatially based on the directivity of the multiple antenna.  Similarly, claim 19 adds the feature of - the circuitry is further configured to receive reference signals transmitted by beam-forming, wherein the beam forming directivity is based on weights being set for multiple antenna, wherein the aerial cell coverage is configured spatially based on the directivity of the multiple antenna.
Examiner:

In an analogous art, Yeh provides a brief discussion on assigning weights for the multiple antennas to direct a beam. Yeh also teaches sending reference signals via beamforming as well. [0020, 0044]
Examiner understands the prior art as teaching the claims as written.  Examiner suggests clarifying the claim language regarding the “on-demand” beamforming and combining the subject matter with the independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643